Situation of the Roma in Italy (debate)
The next item is the Commission statement on the situation of the Roma in Italy.
Mr President, ladies and gentlemen, the Commission strongly condemns any form of violence against the Roma and asks the authorities of all the Member States to ensure the personal safety of all the people within their territory. The events last week in Ponticelli are not an isolated case. The racist violence that is fed by political populism, hate speech and media hype is a phenomenon that can be seen in many Member States.
The Commission categorically rejects any stigmatisation of the Roma or likening them to criminals. The authorities of the Member States must not only refrain from such conduct, but also set an example in the fight against racism and xenophobia. They have the obligation to investigate racist attacks and to punish those who incite them or perpetrate them.
I would like to highlight something. The very point of the European Union is to overcome what has characterised the history of Europe over the centuries, racial hatred, pogroms and destruction by fire. Europe promotes the right of every man, woman and child to be protected from persecution and discrimination. It embodies social solidarity, democracy and the rule of law, along with respect for every person of a different origin, religion, skin colour or way of life.
We should not close our eyes to the real problems that the Roma are facing in Italy and in other countries. Everyone can see the extreme poverty, social exclusion, intermittent unemployment and low level of education that they are victims of. This situation leads to human suffering and social tensions. It pushes the Roma to the margins of society. This loss of talents and potential is cruel for the Roma and a loss for Europe.
Why does this situation exist? The Roma are not less intelligent than the majority, and neither are they beggars or born criminals. What can we do to change this situation? Let us be honest about what the Commission can do and what the governments of the Member States must do. As was rightly underlined in the conclusions of the European Council in December 2007, which your Parliament welcomed, the Member States and the Union must do everything in their power to improve the inclusion of the Roma.
With regard to free movement of citizens within the European Union, Directive 2004/38 is based on well-established principles of Union law. Many of its provisions have already been in force for decades. The Directive also incorporates the case law of the European Court of Justice on these issues. Following the accession of Romania to the European Union, the Romanians enjoy the same freedom of movement as the other citizens of the Union. The Romanians are no longer immigrants from third countries. Romanians are citizens of the Union. They cannot under any circumstances be treated less favourably than the other citizens of the Union, and the Commission will ensure that their rights are respected.
The Directive allows Member States to deny citizens of the Union who are inactive and do not have sufficient resources the right to live in their territory, so that these people do not become a burden on their social welfare system. The evaluation of these resources cannot be automatic, but must take into account the behaviour of the individual.
The rules on free movement are not made to benefit criminals. The Directive allows the exclusion of people whose behaviour represents a genuine, current and sufficiently serious threat to the fundamental interests of society. The fight against crime must be done with full respect for the rule of law. A decision to exclude can only be made on a case-by-case basis and the procedural guarantees and basic conditions must be respected. In the case of immediate exclusion, the urgency must be duly justified. The exclusion of citizens of the Union is an extreme measure. It is a limitation of a fundamental freedom of the Treaty.
Most of the essential aspects of the inclusion of the Roma in society, such as education, employment, social inclusion, public health, improving infrastructures and housing fall under the competence of the Member States. The European Union is nevertheless prepared to take on its role of coordinating, supporting and facilitating national policies. If we all learn to exercise peer pressure, we will be able to achieve results.
In the field in which the European Union clearly has competence, the fight against discrimination, I am making a commitment to ensure the application of Community legislation. Directive 2000/43 is an important instrument with a broad scope for application. Its implementation at national level must nevertheless be complemented by initiatives to raise awareness focused around rights and obligations. Active monitoring of complaints by the bodies responsible for equality and full involvement of civil society in this supervision process are essential conditions for any improvement in the situation.
The events of the past week in Italy require joint efforts on our part. Our Roma fellow citizens need our solidarity in order to break the vicious circle of exclusion and violence fed by despair. I interpret this outbreak of violence as a cry for help. As political leaders it is our duty to offer every individual the hope of a sustainable solution to these problems. It is possible to combat social exclusion through targeted, made-to-measure programmes with funding from the European Structural Funds, in particular the European Social Fund. This programme could improve the living conditions of the whole population, and therefore of the minorities as well as the majority.
In response to the call from the European Council and the European Parliament, we are currently examining the Community instruments and policies that can be implemented in order to promote the inclusion of the Roma. I would like to invite the Italian Government and the governments of the other Member States to discuss the results of this exercise with us and to take notice of the lessons that can be drawn from it.
(Applause)
Thank you very much, Commissioner Špidla. Social solidarity, democracy, rule of law: I wish that Parliament was more in tune with these values!
on behalf of the PPE-DE Group. - (HU) Thank you, Madam President. Madam President, ladies and gentlemen, the situation of Roma people in Italy - as in the whole of Europe - is terrible, and has been so for many decades. We have done extremely little, and the governments we guide or support, even governments belonging to our own political groups, are doing very little to put a stop to it.
Neither left-wing nor right-wing governments have managed to bring about any change over recent decades as regards acceptance of the Roma, and this is why I believe it is extremely important to give this issue a regular place on the agenda and in debate in this House. We would like to ask for an even deeper commitment on the part of the political groups, however, and I believe that programmes are needed, genuine, properly implemented integration of the Roma is needed in Europe, if Roma people are not to fall victim to atrocities as a result of this sort of mass hysteria.
I do not think it is enough to make speeches in plenary sessions, and it is completely useless to treat this issue as a party political matter, because neither socialist, nor liberal, nor conservative governments have been able to do anything. The ongoing lack of action in Europe at the moment with regard to the Roma issue is something we oppose, just as we oppose any reference to - or practice of - the principle of collective guilt, and just as we oppose crime.
I believe it is very important that the Italian government should do everything it can to fulfil its promise and ensure that the planned security package is not directed at any individual ethnic group, and that mass deportations are avoided. Even more important in my view, however, is the message that we can send to countries from here, from Europe, and the responsibility that the European Commission needs to assume in order to ensure that minimum requirements are put in place, that an agreement is reached among the Member States regarding how they plan to go about changing the situation of Roma people in Europe in the immediate term.
I think it is indispensable for Europe's standing in both moral and competitive terms to stop the empty talk and place the emphasis instead on action, on putting serious plans into effect. This should be the key focus. I also think that it is our task to promote and to demand this. Thank you.
on behalf of the PSE Group. - (DE) Madam President, the Socialist Group in the European Parliament requested this debate and I thank you, Commissioner Špidla, for having addressed the essential elements of what needs to be said. I am also very grateful for your very clear words.
Allow me therefore to begin with a plea to us all. Those both on the right and on the left in this Chamber share common values. I am very thankful that many Conservative Members in this Parliament agree with us that we must take a humanitarian approach to the problems that we have to solve.
Human dignity in the European Union is non-negotiable. Burning down camps, chasing people through the streets - this is unacceptable! This approach does not solve anything at all. Thank you, Commissioner Špidla, for placing this core value of European politics at the centre of your remarks.
We want to contribute to solving problems, so I want to make one thing very clear. The problem that we are talking about today is not an Italian problem but rather a problem which, while it occurs in Italy, has in fact occurred everywhere in the European Union in recent years. The problem is that minorities are not sufficiently well integrated into European societies, and that the Roma communities in particular are suffering because of this in all EU countries.
Events like those that occurred in Italy, about which we have been expressing our outrage today, have also occurred in other EU countries. Once again, therefore, this is not a time for pointing the finger at Italy. It is a time to think about how we, together with the authorities in Italy, can solve the problem, primarily in the interests of the Roma community, which needs immediate, direct assistance. It should also be solved in a way that is in the interests of the local authorities, the small towns and cities, some of which are overwhelmed by the integration work required of them. The mayors there need our help too. It was therefore very clever of you, Commissioner, to suggest that we think about how we can help municipalities like this immediately, using the EU funds available.
I believe that the efforts we now have to make should all be focused in one direction. We should not be arguing at this point about who is to blame for something or who failed to do what. We should make a collective effort to take recent events as a reason to say that the Roma community needs all EU Member States, the entire community of European citizens, to be willing to integrate it. We must also insist that the Roma community allow itself to be integrated in our society. This has to be possible, with total respect for the cultural identity of this community.
I spoke with Mr Frattini, the Italian Minister of Foreign Affairs, by telephone today, to make it plain that we as the Socialist Group, together with the Commission and the Council, want to achieve a solution to the most urgent problems, because I believe that we must not allow the Roma to become the target of attacks by people who want to indulge in right-wing populist politicking on the basis of these inadequacies. This is our common task; this is the reason why we requested this discussion.
(Applause)
on behalf of the ALDE Group. - Madam President, I congratulate the Commissioner on his very fine speech on this subject. I would like to express myself in response to the anti-Romany pogroms which took place in Naples on 13 May this year and the subsequent developments in Italy. I decided to visit Rome and Naples last weekend as a kind of field research and spoke personally to people living there. I also demanded urgent intervention by the Italian authorities to ensure fundamental rights and protect Roma in the country from further acts of violent, racist aggression and to defuse the climate of anti-Romany hostility prevailing in Italy. I had written a letter to Silvio Berlusconi on 23 February. Together with 88 other NGOs, we were seriously concerned that the political campaign which had been carried out associated Roma with negative stereotypes and used the whole Romany nation as electoral scapegoats, which is totally in opposition to European values. Now we can see the impact of that campaign.
The Roma emergency was declared when the media reported that a 16 year-old Romany girl had attempted to kidnap a 6 month-old baby from her mother in Naples. According to my fact-finding mission, this story is false: the police have no record of this; there is no investigation concerning this case.
On 13 May a mob of approximately 60 people used Molotov cocktails to set fire to five Romany camps in Naples. Similar violent outbursts have also occurred in other Italian cities, such as Milan. What is really worrying is that, according to the information I have received from the police officers in Naples, there is no police investigation concerning this case either. I have to tell you that the Italian Government appears to be strong with those who are weak and weak with those who are strong. Whenever they raise the security issue, they should first raise the organised crimes committed by the Camorra. They intend to talk about the immigration and Roma issue in order to divert the focus from Italy's real problems. I hope that the Italian authorities will ensure adequate and effective investigation of the events which took place in Naples and Milan and prosecute to the fullest extent of the law all responsible persons, including public officials making hostile statements about Roma which incite racial hatred.
I call on the Italian authorities to cooperate fully with intergovernmental institutions, international organisations and domestic civil society to swiftly and effectively end the human rights emergency of the Roma in Italy. I also call on the European Commission to come up with an EU Roma strategy with the aim of making Roma inclusion an urgent priority and to provide leadership and coordination for Member States in their responsibility to ensure respect for the rights of their Roma citizens.
Madam President, ladies and gentlemen, Parliament is not the right place for polemics against any one government; it is a place where we discuss, examine and look for shared solutions to issues that concern and worry European citizens, and what is happening in Italy concerns many Europeans.
The incidents vary enormously in terms of importance and gravity: from attacks on the Roma, the situation of degradation and poverty of entire areas controlled by criminal gangs, where Italians and migrants fight over nothing, to the tragic waste crisis and finally the incredible statements made recently by Italy's beautiful new equal opportunities minister, bordering on homophobia.
Therefore, without sterile polemic, let us stick to the facts and look at what we can do to help and improve the situation, rather than make it worse. What we must not do is deny the facts. Why are we here discussing the Roma situation in Europe and Italy? It is because the Roma are the most discriminated against minority in Europe, and Parliament has been dealing with this issue for years. We are not do-gooders, but there have been episodes of extreme violence, intolerance and racism, which must be called by their real name if we want to start putting them to rights.
As I said, we are not do-gooders. At the heart of the solution that we are all searching for is legality: by this I mean respect for all of the rules. This means rules that prevent people from stealing and squatting on public property, forcing children to beg or women into slavery, but also those that prohibit discrimination and persecution of the poor, and the decades-old repression of people who no longer know what nationality they are and are travellers not through choice, but because after fleeing so many times, the only thing that remains is life on the road. Ladies and gentlemen, this is the reality for many Roma in Italy and Europe.
To conclude, I would like to thank Commissioner Špidla for his contribution, because he took a courageous stand and clarified some of the points that we have always maintained with respect to Directive 2004/38/EC and how this has been misinterpreted in places by the Italian government. I hope that his work to introduce clarity can continue, with our support.
Madam President, ladies and gentlemen, perhaps the gravity of the economic, energy and security situation for all EU citizens should have persuaded this Parliament to take it upon itself to stem the tide of fear that seems to be sweeping through all the EU countries.
Yesterday however, with its partisan decision, it chose a different path, although perhaps this was just for the benefit of the media. It is obvious that the basis for the decision is not political but party-political, because of the fact that this is a debate without resolution. This speaks volumes! We share the Pope's view on solidarity and generosity. Before there can be solidarity, however, there must be respect for the law. Italy is known for its generosity. While other countries have fired on non-Community nationals, while other countries have turned away ships carrying refugees or left people to drown, clinging to fishing nets or wreckage, Italy has always welcomed non-EU and EU nationals with great kindness and generosity.
Of course, there have also been acts of atrocity, and these must be condemned and indeed have been by the current government. We wonder, however, why the Roma situation in Italy was not picked up by Mrs Mohácsi last year, five months ago, or even a year and a half ago. Why is Parliament talking about this today, five weeks from the vote, when it failed to address the issue clearly when it was obviously urgent? No, Mr Schulz; if the title of this debate had been 'Situation of the Roma in Europe', we could have believed that this was a general problem. This is a party issue, whereas political solutions are needed.
Madam President, ladies and gentlemen, I agree with Commissioner Špidla: we are facing political acts and events of unprecedented gravity. The directives and declarations of the European Parliament must apply to everyone, even Italy. We say this to the current government, whose acts and declarations on taking office cause us real concern and have shocked us. We also said this to the previous government.
The fight against discrimination and the commitment to integrating the Roma is enshrined in parliamentary votes. The rights of mobility and residence are pillars of European citizenship. Europe must facilitate the implementation of its decisions. As a European minority which was persecuted by the Nazis, the right to citizenship of the Roma must be recognised.
I consider what has been happening of late to be extremely serious: this is political exploitation of fear, for example of Romaphobia, to win electoral consensus; fear as a basis of vote-winning. In the process, politics and democracy are being stifled, peaceful coexistence is being poisoned and the very civilisation that Europe is called on to nurture is being destroyed. This discussion must produce concrete results: the monitoring of action by the Member States, the monitoring of local action and the monitoring of the living conditions of Roma citizens.
on behalf of the IND/DEM Group. - Madam President, what is happening in Italy is an example of what can happen when reality collides with the utopian idealism of the European Union. The idealism of the EU is that it can bring about a great, new, borderless state by means of unlimited, uncontrolled and indiscriminate immigration. The reality is that such mass and unregulated immigration brings with it massive social problems. I and my party totally condemn the violence recently seen in Italy perpetrated against groups of people because of their ethnic origin.
We have heard about the integration of communities into host societies, but how can that happen when the sheer numbers of immigrants do not allow it? The EU's mission is to create a great borderless state, and this has brought about vast movements of people in Europe in recent years, surely unparalleled since the fall of the Roman Empire. Signor Frattini, the new Italian Foreign Minister, wants to bring about tougher immigration laws. This is the same Signor Frattini who, when he was an EU Commissioner, said that Europe needed at least 20 million new immigrants from Africa and the Third World. Now that Signor Frattini has left the ivory towers of the EU and has a job in the real political world, he has changed his tune.
The open-border policy of the EU means that no Member State can control who can and cannot enter their country. In Britain this has led to unbearable strains on infrastructure, public and social services and housing. It has brought about increases in disease and crime. Most of the organised crime in London, my constituency, is now the province of foreign ethnic gangs. Any country should be able to have a controlled immigration policy so that they can select what immigrants they want in the appropriate numbers for their needs. The appalling scenes of violence in Italy are a direct result of the European Union assuming control of what should be solely the province and control of nation states.
(IT) Madam President, ladies and gentlemen, unless I am mistaken, the repeated accusations made by Spanish socialists against Italy and its sovereign right to internal security come from those who keep a close guard on their coastline, those for whom the Ceuta and Melilla affair is still fresh, those who deal with Catalan and Basque separatism by putting political polemic and terrorism on the same footing.
Do Spanish and European socialists know how generous Italy has been towards the Roma? Do they know how much welfare, financial support, education and healthcare the Roma receive, which even Italian citizens do not get? Do they know what percentage of anti-social offences is attributable to these 'travellers'? I would like to ask Commissioner Špidla who is protecting the children who are on the streets begging, selling roses and cleaning car windscreens at traffic lights in Italian cities; in short, exploited children, whose parentage is often undetermined? Why, for example, is action not being taken to analyse the DNA of all these children, with the twofold aim of protecting minors and confirming their lineage? I believe I am right in saying that a precedent exists in Argentina for the children of desaparecidos.
In my opinion, Commissioner, there should be no Romany camps in Italy, or for that matter in Romania or in any other country of the European Union. As a matter of fact, to allow the Roma to express their identity properly - and for their own protection and better self-governance - I propose that the EU should advocate the creation of a Romany State, perhaps even in Eastern Europe, given that a large number of Roma come from that region.
This would mean an end to their diaspora; they could manage and govern themselves autonomously, their quality of life and welfare would improve and, if you permit me to say so, so would ours!
(IT) Madam President, ladies and gentlemen, a minute is certainly not enough time to cover this topic. It has been said that the Italian Government is not being charged, but in the speeches that I have heard, there has been frequent mention of populist right-wing policy.
Mrs Mohácsi said that the incident in Naples involving the six-month old baby was untrue. Mrs Frassoni blamed the Italian equal opportunities minister. A government sworn into office just six days ago is the target of fierce accusations from Spanish ministers, when much more serious incidents have taken place in Spain.
I think - in fact I am convinced - that it would have been far more plausible if the Commissioner had spoken about solidarity with citizens in general, rather than just some of them. We are and I am in favour of the issue of universal solidarity. I believe, however, that a government has a duty to ensure the safety of all its citizens, and not just some of them; it has a duty to ensure that all children can live in the same conditions, and not just some of them; it has a duty to strive for integration, but not by offering to become, in some cases, a refuge for criminals. It must defend everyone.
Madam President, you have been very generous, so please allow me to finish this thought. I believe that a government cannot and should not be indicted; a government, moreover, which was voted in by an unprecedented majority in Italy. I believe that this issue, which is extremely sensitive and extremely important, as we all agree, must be tackled in earnest, and not with political gestures. I have always supported the idea that Parliament, the European Union, must abandon political posturing once and for all, and have a credible European integration policy without attacking individual governments.
(IT) Madam President, ladies and gentlemen, Commissioner Špidla was right when he said that the recent attacks on Roma camps in Rome and Naples were very serious incidents, and that these must be dealt with by finding answers that neither absolve Europe of the blame, nor make scapegoats, nor use discriminatory and humiliating language. I apologise to Mr Romagnoli, who we have just heard. These types of response risk fuelling a dangerous climate which could erupt into violence and racism.
This debate, Mr Zappalà, is not a trial for Italy or its government: the Commissioner has sent out a clear message of cooperation. We expect convincing and concrete answers from the Italian Government, in line with two basic requirements: integration and safety, and reception, integration and security in accordance with the law and enforced by the State, not by militia and vigilante patrols, which hark back to a dark time in our country's history that we do not want to see reappearing. Some newspaper headlines today read 'Europe puts Italy on trial' or 'Comrade Schulz, Berlusconi's enemy, against Italy'. This is ridiculous.
I would like to say that Italy, a country held in high esteem and loved for its civilised values, asks Europe to fulfil its role in strengthening security and fostering integration.
(IT) Madam President, ladies and gentlemen, I would simply like to say this: despite the gravity of these incidents, which I think everyone here recognises, there is a certain mindset and an ignorance of the situation in Italy and in Europe which frightens me. It is always somebody else's fault. Therefore, I demand the duty and right of self-accusation. We have been in power in Rome and Naples for 15 years! In Rome, Naples and throughout Italy, a disgraceful television campaign has emerged. The percentage of airtime spent denouncing crimes, creating a psychosis of fear, has risen from 10% to 24%.
Madam President, I just want to say that where there is no democracy, there is no peace for the Roma, or even for Italians. Italy is not a democracy; there is no rule of law. We can start from this point and fight, and we can hope, but not with the cheap morality that too many of us have.
Madam President, I am deeply disappointed to find President Barroso not sufficiently engaged in dealing with Roma issues. In this parliamentary term we have adopted two joint resolutions on Roma and a report on Roma women, and we have had a number of meetings with the EC. Meanwhile anti-Gypsyism has increased and, apparently, the public acceptance of racism too. It is high time for action.
This case in Italy with the Roma is a clear example of government-sponsored racism. The violence against the Roma scapegoats in Italy reminds me of the anti-Jewish and anti-Romany pogroms of the 1930s. Berlusconi's political tactics look like the ones of Milošević's ethnic cleansing in ex-Yugoslavia.
I want to call on your solidarity to exert pressure on the EC and the Council for an EU Roma policy. I am convinced that the EU presidency has heard this debate and will examine the Roma issue more seriously during the next EU summit.
(IT) Madam President, ladies and gentlemen, I too would like to clear up any misunderstanding. Any act of violence and discrimination must be condemned in no uncertain terms, but we need to consider the situation, and especially to avoid hypocrisy or, even worse, political exploitation. I am sorry to be so blunt, but I would like to cast a veil over the attempts made by many in this Chamber today to place the blame for the current Roma situation in Italy on Silvio Berlusconi.
Perhaps Mr Veltroni and Mr Bassolino know more about blame, especially when it comes to the squalor in illegal Romany camps. I would, however, ask everyone to make an effort to act responsibly and in earnest, which we now need after all the delays and calls for a solution which have fallen on deaf ears.
We need to redouble our efforts and to stand up for the people living in the Romany camps in conditions that are absolutely inhumane and unacceptable; we need to forget the mother whose baby was almost abducted and the family of Mrs Reggiani, raped and killed just under a year ago, sadly a case that has occupied this Parliament.
Our proposals, which we have been making for years, are clear: they were incorporated into both the last European Parliament resolution on the situation of the Roma in the European Union, and into the European strategy on the rights of the child. One: solve the problem of Romany camps, where health and safety is non-existent; two: propose drastic measures, such as the loss of parental authority, for those parents who force their children into begging, prostitution and child labour; three: lower the school drop-out rate among Roma children, which is 75% in some Member States; four: make better use of Community funds available for all citizens of Roma origin who work, who want to be integrated and who send their children to school, but at the same time isolate and repatriate habitual offenders.
Finally, I make this appeal to the entire European Union, given that the problem concerns all Member States, as the Council of Europe, among others, recently pointed out with regret.
(IT) Madam President, ladies and gentlemen, Commissioner Špidla, I am extremely worried by the recent events in Italy. There is a witch-hunt climate against Romanians and Roma, with a great number of punitive expeditions and with travellers' camps that have been set on fire. The Italian Government is waging an obsessive security campaign that calls into question Europe, the Schengen Treaty and free movement in the EU.
We need to readdress the security issue from the point of view of legal culture, which cannot be influenced by the emergency aspect. The rule of law requires criminal responsibility to be individual; it cannot be attributed to collective categories. To depart from this principle sets a dangerous precedent that will lead to the criminalisation of entire ethnic groups. The security requirement is legitimate, but we cannot resort to exploitation designed to fuel hatred and xenophobia for political ends.
Rather than making illegal immigration a criminal offence, the Italian Government should use EU funds more effectively for integration policies. In short, we need to reopen the debate on the expulsion of the Roma in the proper European setting and confirm that existing laws should be enforced, without calling into question the freedom of movement of EU citizens, which is an inalienable right of European citizenship.
(IT) Madam President, ladies and gentlemen, I would like to say that this is an indictment of a government which for two years has allowed hundreds of thousands of people to enter its country and at the same time has allowed those people to live in a state of absolute squalor, creating a new sub-proletariat. Those who did not consider a moratorium when Romania and other countries joined the EU should also be indicted.
I do not think that Italy is able to tackle this problem, amid other pressing issues such as waste management, employment and housing. The Roma question is an insurmountable problem, given that this 'solidarity' is represented by camps - as shown on yesterday's Porta a porta [Italian current affairs programme] - which are theoretically legal, but where there is continuous child abuse and the sanitation conditions are absolutely appalling.
I think the only thing that Italy can do - and Europe must support it in this - is: 1) suspend the Schengen Treaty for at least six months with regard to Italy, since Parliament recognises that there is a problem with the Roma emergency in Italy, so there should be a suspension of the Schengen Treaty; 2) make illegal immigration a criminal offence in Italy, as it is in other countries; 3) negotiate with Romania, Bosnia, Macedonia and Serbia - in other words with both EU Member States and third countries - for the humane repatriation of Italy's Roma population.
(IT) Madam President, ladies and gentlemen, I would like to give Mr Schulz the benefit of the doubt when he says that he wants a constructive approach towards reception and the unavoidable rules that the Roma, like everyone else, must obey if they are to participate in the coexistence project that we call the European Union.
The steady erosion of the rights and dignity of these people and the Italian victims involved in the escalating violence over the last 18 months are an example of the contradictions demonstrated by those governments and institutions that on the one hand preach understanding and on the other allow human beings to live in squalor and to be robbed, raped and killed at the hands of mob justice.
If we are really determined to find a solution, Mr Schulz, ladies and gentlemen, let us admit that not only did Mr Prodi's government collapse, but that both left and right must make an effort to accept each other. This will make it easier to shoulder a problem in which we would otherwise have been held to ransom by old-school politics and would have needed to raise the spectre of Mr Berlusconi to feel absolved from our mistakes. Thank you.
Madam President, in Italy, a country worthy of our respect and love, the populist rhetoric has united with extreme-right doctrines and fuelled inter-ethnic hatred, encouraged anti-Roma pogroms and prepared the ground for racial laws. In a bizarre way the Roma phobia was combined with a Romanian phobia. While we protest vigorously against inhuman behaviour and discrimination in Burma or other remote places, yesterday the number of MEPs who thought that the events in Italy require more than a complaisant one-minute speech exceeded only by six the number of those who believe that this is not business as usual.
The problem in Italy is not a Roma problem or a Romanian problem, as Mr Daul put it yesterday. Romanians and Roma are only victims. Italians are also victims. The events and developments in Italy are only the shocking expression of a tendency which is latent in many other places in Europe. And therefore they could spill over in all Europe; this is a European problem. To prevent this problem and to cope with the Roma challenge one does not need more repression but more integration. One does not need more police but more justice, and especially social justice. One also needs states which function, media who never mix up criminality with ethnicity and a European Union which is able to conceive and enhance a truly comprehensive and bold European strategy on Roma in particular and on intercultural relations in general. If we do not pass this test, the flames in Naples will set fire to all Europe.
- (DE) Madam President, more than 10 million Sinti and Roma live at the margins of society within the European Union. The Decade of Roma Inclusion, which began in 2005, has so far changed little about this. The incidents in Italy clearly show that measures taken so far against exclusion and discrimination have had little effect and have not been implemented.
In January we called again for an integration strategy for the Roma, and today we have debated and passed the Framework Directive on Anti-discrimination. The pogroms in the Romany areas of Italy show how urgently we need a genuine, comprehensive political solution. We do not need confrontation. True integration of the Roma into our society would be good evidence that the cornerstones of democracy, the rule of law and human rights form the foundation of the EU.
(IT) Madam President, ladies and gentlemen, as you know, it is up to the people of our country to ask the government to tackle the crime emergency, including Roma crime, realistically and without adopting a do-gooder attitude.
Defend human rights by all means - this should have been done in Ceuta, but instead there was the conspiratorial silence of Socialist International. Comrade Schulz, would you agree? Above all, defend honest citizens from the unlawfulness of others, including the Roma! I will personally campaign so that the government in our country makes it a criminal offence to be a member of a criminal gang, much like the typical Roma gangs, who commit thefts, burglaries and even more serious crimes.
Xenophobic violence is not characteristic of our people, let alone the people of Campania or Naples. It belongs to the Camorra, who we must fight. People are demanding safety, in the knowledge that this does not preclude humanitarian and solidarity measures. Safety is, however, the first priority, and it is just as important to guarantee this.
We are not convinced by the idle talk of the Commission: citizens in Italy and in Europe are calling for protection from uncontrolled immigration and from the influx of people who are not emigrating in order to work but are often criminals who emigrate, rather than emigrants who commit crimes.
(IT) Madam President, ladies and gentlemen, the difficult law and order situation and the natural public reaction following the numerous episodes of violence that have shaken public opinion in my country have led the Italian Government to adopt new security measures. I believe that we must vigorously reject the attempts of those who define the provisions contained in the security package presently being ratified by the Italian Council of Ministers as discriminatory, racist and outside Community directives.
Strict measures on squatting, the expulsion of migrants without visas and higher penalties for those who commit anti-social crimes are consistent with European law. Italy is and will remain a receptive country which is developing a new integration policy, but it is no longer prepared to tolerate the presence of illegal immigrants.
All EU and non-EU citizens are welcome, provided that they abide by the rules of peaceful coexistence. The European Union and its 27 Member States must each do their bit, and we must monitor the situation to make sure that civil rights are respected throughout Europe.
(IT) Madam President, ladies and gentlemen, if you do not mind I am going to stick to the facts. The facts tell us that Silvio Berlusconi's government is reintroducing the concept of race into the Italian legal system and is rapidly marginalising Italy within the EU, systematically violating the founding principles on which Directive 2001/38/EC is built, first and foremost the fundamental principle of the right of free movement of persons.
I would like to mention just two implications of this: the first we witnessed in Naples a few days ago, when the Camorra were appointed as stand-in law enforcement officers and dislodged anyone who remained in the city's Romany camps with Molotov cocktails. The second one we heard from Mr Romagnoli, who has come out with a proposal whose origin can certainly not be embellished. This is a completely unoriginal proposal: to rebuild, build or conceive a State to which all Roma citizens are confined. I seem to recall that the same proposal was made about gypsies and Jews by Goebbels in 1930s Nazi Germany before war broke out, and the State of gypsies and Jews was replaced by crematoria. This is the message behind the proposal we have heard today.
(IT) Madam President, ladies and gentlemen, I had planned to speak once, but I will speak again after Mr Fava has spoken, of course. Madam President, I am very sorry, but I believe, from what I have heard here today, that this debate was prompted by a persecutory, accusatory and punitive attack on a Member State and a government that was elected by an overwhelming majority. Unfortunately for some, however, it is guilty of not being a left-wing government.
It is not our fault if the Roma are visible in Italy almost exclusively by virtue of their crimes of theft, robbery, child abduction and begging. This is the image that gypsies have in Italy, this is the image that the Roma have created, despite our best efforts. I am still looking for a Roma in Italy - and please someone tell me if they know of one - who is legally employed and who pays taxes.
Do not accuse me of racism, please be serious. I am only defending honest Europeans - be quiet and go back to your gallery, go back to your gallery! - Madam President, I was interrupted. Do not accuse me of racism, be serious. I am only defending honest Europeans and honest Roma. Each Member State should put the safety of its citizens first, otherwise citizens will feel justified in dispensing their own justice.
Therefore, to conclude, I would like the Spanish MPs and MEPs to get a grip, keep quiet and put their own houses in order a bit more.
Please, Mr La Russa and Mr Pannella: we are not in the Italian Parliament, please behave properly - and stop making those gestures, do you understand? Please let us stop this, otherwise I will call the clerks!
(HU) Thank you, Madam President. It fills me with dismay to note that, after Tibet and Kosovo, we have now arrived on European Union soil. Let us not forget that the Roma are European Union nationals; they too are EU citizens. Social issues and xenophobia are always connected. I would have been delighted if our socialist friends had also raised their voices when socialist and former communist prime ministerial candidate Walter Veltroni was still mayor, clamouring for the deportation of undesirable elements, confusing Roma people with Romanians.
Next, we must not forget that the issue of minorities is many-layered: there are Roma, new immigrants, and national minorities, but they are all alike in that every European Union country must find a solution to their problems. The minimum would be to establish a human rights committee for minorities from 2009 and ensure that legislation is uniform throughout the European Union.
To conclude, I would just like to say a word or two regarding preventive strategy: the role of the EU must not merely be to put out fires; rather, it must adopt the stance that unless there is social security, respect for fundamental human rights, and cultural and territorial autonomy for minorities, there is no Europe. Thank you.
(ES) Madam President, I would first of all like to thank Commissioner Špidla for the clarity of his speech and the speed with which the Commission has reacted. Madam President, allow me to speak on behalf a former Member of the European Parliament, the first Spanish gypsy Member of Parliament who was elected fifteen years ago, Juan de Dios Ramírez Heredia, who sent me a letter that reads as follows:
'You are well aware of the sad events that in recent days have caused so much sorrow to hundreds of innocent gypsy families who have been victims of racist violence. As the Unión Romaní we want this debate, so that no one can ignore the fact that we must, at all costs, defend human rights and the pre-eminence that law must always have over political passions.
As European gypsies we believe in Europe. No one has constantly defended a Europe without borders more than the gypsies. For this reason we think that placing arbitrary limits on the free movement of persons within European territory would be a serious step backwards for the European integration that we so much dream of.'
Allow me to conclude, Madam President, by addressing Commissioner Špidla, who, along with Vice-President Frattini, presented a plan, a roadmap for legal migration here in Parliament three years ago. I think that Vice-President Frattini did a good job as Commissioner and I hope that he will also help to deal with this situation in Italy.
(HU) Thank you, Madam President. In the city of Naples, the social reality that was temporarily masked by symptomatic management has burst to the surface with astonishing force. In the Europe of the 27, the problem can no longer be dealt with at Member State level; it is crying out for much more complex Community action.
The problem is not an issue of relations between one nation and another, or between old and new Member States, or even between the Roma and non-Roma population. The crisis has made visible the hopeless situation in which a million European Union citizens are living, teetering on the edge of society in the suburbs of towns stricken with unemployment, in emergency accommodation, in insanitary conditions, struggling unnoticed for survival with no proper assistance or training services.
The Socialist Group in the European Parliament has not been silent. They have taken action, and not just talked about it, and they have also stated that, in a united Europe, blaming the Roma population for the current public security situation is unacceptable.
How much we understand on the basis of events like those in Naples and how we can best use the Community resources available for remedying the problems is up to us. As the person reporting to the European Parliament on Roma issues, I offer the Commissioner our cooperation and ask my fellow Members of this House to do the same.
(IT) Madam President, ladies and gentlemen, having listened carefully to the whole debate, I would like to put forward a final opinion.
The debate for the most part has not been up to level of the Commissioner's report and Mr Schulz's invitation to ignore the specific problems or machinations of a particular country - specifically Italy - and to consider the general problem which, I think we all agree, is reception and solidarity for those who enter different countries, for the Roma, who certainly have a specific problem, and at the same time security and legality, because security and legality underpin the reception and solidarity that we must offer.
We should have answered the Commissioner, who asked: what can the Commission do? I believe that Mr Barón Crespo said recently that the Commission, with the support of Parliament, can issue guidelines: European directives, when these are transposed. As with the issue of waste, so for the question of non-EU and EU nationals, a directive could be the solution, although not when Parliament, the Commission and the Council fail to take advantage of their solidarity, when they use it to have a debate which is purely about Italy and is manipulative, the government having been in office for only a few hours, a few days.
If on the other hand the whole of Parliament focuses on solidarity - as envisaged by the Commissioner - then I believe we might be able to find solutions and get results.
Madam President, when we Romanians were a candidate country, we were lectured amongst others by people like former Commissioner Frattini about the absolute need to respect the rights of minorities, including the Roma.
Now we are members and many of the Roma population, as European citizens, have established themselves in other countries, like Italy, joining other Roma people living there, some in camps which are already 40 years old.
I agree that some have committed crimes and have to be punished properly. But to generalise and incite aggressive, negative feelings against all of them, including through false media reports, is not acceptable. If we tolerate this gross infringement of the core European values, which we so much like to invoke, and close our eyes to those responsible, we only invite the worst, which would soon get completely out of control with incalculable negative consequences for the entire Union.
(RO) I believe this debate could have been named: "Serious infringements of human rights in Italy”, because, in fact, we are dealing with the Italian Government's lack of actions when a community has been subject to incredible violence and this was possible because, unfortunately, over the last months, the racist speech of a part of the Italian press, as well as some top politicians, remind us of the worst periods in Europe's recent history.
The Italian government has the obligation to investigate the authors of these violent acts, who must be tried and the Italian justice must decide. Otherwise, the Italian government seriously infringes articles 6 of the Treaty on European Union. The non-State actors, the criminals, must answer before the Italian justice. The Italian government must answer before the European Union. This is the spirit of article 6 of the Treaty.
(HU) Madam President, estimates suggest that Romania has several million gypsy citizens, and instead of there being a responsible social and minority policy addressing their intolerable situation, the world tends to hear about their fate through the sensationalist media. We witnessed this in connection with the criminal acts committed by Romanian gypsies in Italy.
It is regrettable and distressing that it is only the shocking events in Italy that have managed to reach the European Parliament's social response threshold. It is even sadder that some political forces are treating these events as interference in Italy's domestic affairs and are trying to make political capital out of the gypsy issue.
We must, on the other hand, oppose the use of anti-Romanian gypsy sentiment among the public by some political forces to foment anti-Romanian feeling in general. In the first place, the situation that has evolved in Italy is not an Italian domestic matter, and neither is it merely an issue relating to Romanian gypsies. It is an issue concerning all gypsy people living within the European Union, and one that demands and warrants more than just case-by-case or symptomatic treatment.
(IT) Madam President, ladies and gentlemen, a political and media campaign is under way for the criminalisation of migrants and the Roma in Italy. A number of Italian MPs have exposed the Italian Government's true self here today, for example Mr Fiore, Mr Borghezio and Mr La Russa, who, as we all heard, clearly said that Schengen needed to be suspended, illegal immigration made a criminal offence, and all Roma expelled: it is tantamount to equating the Roma to criminals.
This is the real Italian Government. The campaign is evident from the fact that it has just announced the appointment of a Roma special commissioner. This was followed by a round-up of Roma, instead of arresting those who set fire to the Romany camps in Italy. Statements of the kind that we have heard here are often expressed by various ministers in the Italian Government.
This is why, Mrs Muscardini, we are having the debate now and did not do so sooner. Only one thing needs to be said, and I will conclude on this point: there are 200 000 Roma in Italy. Of these, 80 000 are Italian citizens. Of the remaining 120 000, 50 000 were born in Italy. If we granted citizenship, that would probably solve a large part of the Roma problem in Italy.
Member of the Commission. - (CS) Ladies and gentlemen, thank you for giving me the opportunity to speak, having listened to your debate. Allow me to touch very briefly on several issues. The history of Europe shows quite clearly that racism, ethnic hatred and intolerance always end up in disaster, sooner or later. Those who do not learn their lesson from history will sometimes experience the disaster again. The concept of human rights is Europe's answer to the lesson of history. Human rights are indivisible and must be protected by all constitutional systems throughout Europe, in all Member States. Each Member State must comply with this and make adequate efforts to fulfil this duty.
There is another thing I want to mention in this context. This morning we debated poverty and social exclusion. It is true that poverty in Europe has been very individualised, very much pertinent to personal circumstances. There is one single exception though. If you belong to the Roma minority, with only a few exceptions you are socially excluded and poor, practically everywhere in Europe. That is the reality. On the other hand, it is clear that the situation of Roma citizens is not the same in all countries and that there are effective projects and methods that improve their situation. The debate also clearly showed that the issue of minorities is very complex and, as I said before, it must primarily be dealt with by the Member States, although there is also a role for the European Union and the European Commission. Therefore, I am pleased to be able to say, ladies and gentlemen, that as early as June we will submit a conceptual document to the Council that will attempt to review our hitherto ineffective policies. This is the unfortunate truth and this issue requires a great deal of effort on our side.
The debate also showed clearly how easy it is to turn such extreme issues into political instruments. One of the duties of all democratic forces is to prevent such manipulation, which makes any efficient approach to the issue impossible.
Ladies and gentlemen, thank you for expressing your views, which clearly highlighted the many facets of this matter. I would perhaps add just one more quick word: you expressed a number of different views, many of which I do not support. This is normal, just as some of you may not agree with my views. However, we heard one view that is quite unacceptable. I cannot remember who voiced this opinion but I believe you noticed it, too.
The debate is closed.
Thank you, Commissioner Špidla. I wish that this issue could be discussed calmly, with humanity and dignity, as President Pöttering often says.
Mr Romagnoli, I have not forgotten about you. You made a request based on Rule 145, which is personal, so you will have a chance to speak after the debate, which is now. You have one minute. I just need to remind you that under Rule 145, you must not enter into the merits of the debate, but simply state whether there is a personal matter or comments that you think were wrongly attributed to you.
(IT) Madam President, ladies and gentlemen, I believe that this should be a place of free and educated debate, but it fails to be that if it tolerates rudeness and insults that were perhaps unfounded.
Personally, I have always condemned and still do condemn all violence and discrimination, at any time and in whatever form, against both individuals and communities; I believe that self-determination, if we grant it to Palestinians, must also apply to others, so this was what I meant when I expressed my views about the Roma.
I am sorry that someone twisted my words. I am sorry that some of my fellow Members called me names that I do not deserve, as anyone who knows me will agree. No one wants to question human rights. I am not a racist or a xenophobe, but I insist, ladies and gentlemen, on the right to social order which everyone here should defend, and on Italy's right to complete sovereignty.
There was the business of a request; the Secretariat is checking, because there was no mention of what type of request it was. As you know, there is no resolution and no vote.
- (DE) Madam President, I fully understand that often it is not possible to allow everyone to speak under the 'catch the eye' procedure.
However, I do not understand why selection should then come down to allocating the right to speak to each group. This distorts the political weightings in the European Parliament significantly. Basically, it means that the small groupings are repeatedly given a much greater weighting. That is a legitimate political concern, but it is not what was intended by 'catch the eye' in the Rules of Procedure.
I would also like to ask that in future, when somebody registers to speak in accordance with the Rules of Procedure, they are in fact given the opportunity to speak.
We have five minutes left of allotted time. This was decided by the Conference of Presidents, and this is the correct amount of time. I will, however, make a note of your comments.
Written statements (Rule 142)
, in writing. - (RO) The increase of violence against Romanian immigrants and the Roma population in Italy is the direct result of extremist speeches of fascist type, promoted by the right-wing and extremist right-wing parties in the recently ended electoral campaign in Italy.
The Italian authorities should take into consideration the fact that the legislative amendments they intend to adopt must strictly comply with the European norms and not provide any collective expulsions or continue to promote a xenophobic attitude toward Community citizens settled in Italy.
In fact, the main problem is not related to criminality. This involves an individual liability and it should be sanctioned as such by the Italian justice, according to the Italian laws. The priority is a coherent policy of integration into the Italian society and the support of the Italian State, including by using the European funds in this field.
We regret the previous position of the Liberal Government in Bucharest and the ALDE group in the European Parliament, which refused the mandate extension for the European Commissioner appointed by Romania for minority issues in Europe, including issues related to the Roma population.
Thus, Romania has lost an important political lever and the possibility to generate European solutions regarding the issue of integrating the Roma people into European society.
in writing. - (RO) I welcome the fact that the European Parliament decided to organize a debate on the situation of the Roma community in Italy. This is a signal that this issue has begun to be seen in its true dimension: the European one. The issue of the Roma is so complex that only mobilizing the energies of the entire European Union could provide a concrete solution to a situation that comes from history. This is why we need a strategy and concerted action at a continental level. I request the competent Commissioners to propose a work plan in this respect urgently.
I also believe it is the duty of the European forums to take a firm position on the way in which the Italian authorities understand implementing extreme measures. Setting nomad camps on fire, night raids, arrests without warrant and threats with mobilizing the army in the fight against crime - all these reflect an atmosphere of painful intolerance for the 21st century and represent a dangerous situation for the future of the EU.
If we arrive at legislating on the climate of ethical and racial hatred, I believe it is the duty of the EU to consider the adoption of possible sanctions against a government that infringes the values at the foundation of the United Europe.
in writing. - (RO) The recent events in Italy and the xenophobic position of the representatives of right-wing and extreme right-wing parties, which have formed the new government, against the Roma people prove that, unfortunately, speech and actions of a fascist nature are present in 2008 Europe.
Making criminality ethnic is extremely dangerous, as well as the fact that politicians and the mass-media, by the media overlapping of crimes committed by Roma people, promote the idea that all criminals come from the Roma population. Criminality is individual and should be punished in compliance with the laws of the Italian state.
The increase of violence against the Roma people in Italy both in speech and action is a European problem due to the consequences it may have and its solution consists in an integrationist policy of the Italian authorities regarding the Roma people. The European Union provides a series of funds for financing such social integration programmes, which the Italian executive can and should use.
Secondly, the Community executive should take actions regarding the discrimination against certain ethnic categories on the Italian labour market, since at this moment Italy is far from achieving the objective of full employment.
, in writing. - (RO) I welcome the position expressed by the European Commission through the voice of the European Commissioner Vladimír Špidla, of condemning the violence against the Roma people, wherever they are.
I also emphasize the need for a European strategy regarding the inclusion of the Roma population into the economic, social and political life of the European countries where they live.
In the absence of such a European strategy, each country will try to solve its problems regarding the Roma population sometimes by using policies and means that are incompatible with the fundamental human rights, the free movement of people in the European area. Thus, I remind the European Commission that the European Parliament approved the Resolution for a European strategy on the Roma in November 2007.
My country, Romania, has made great efforts to include the Roma people. The results have started to appear but the programmes in operation require more time in order to be able to assess their efficiency. From these programmes, I mention in particular the training of specialists from among the Roma people for public administration and police, the decrease in school abandonment among the Roma children, as well as their integration into universities.
, in writing. - (RO) One of the fundamental principles of the European Union is the free movement of people. The area of freedom, security and justice should ensure the security and, particularly, the respect for the rights of all European citizens.
The current situation of the Roma people in Italy questions precisely the common fundamental values upon which the European construction relies. On 14 December 2007, the Charter of Fundamental Rights of the European Union was signed and adopted. The European Union acknowledges the values stated in this Charter, in Article 6 which says that "The Union is founded on the indivisible, universal values of human dignity, freedom, equality and solidarity" and "the Union places the individual at the heart of its activities, by establishing the citizenship of the Union and by creating an area of freedom, security and justice". Also, Article 19 of the European Charter of Fundamental Rights mentions explicitly that collective expulsions are forbidden.
I request the Italian government to ensure compliance with the rights of the Romanian citizens in Italy, as well as their safety. I request the Italian government to take actions against any forms of discrimination on nationality or ethnicity criteria.
I request the Commission, in its capacity as guardian of the Treaties, to sanction firmly the infringement of the fundamental rights of the European citizens and not allow the adoption of laws or actions that would limit the free movement of people.